DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9-10, filed 07/20/2022, with respect to the rejection(s) of claim(s) 18 under over US-20200112966-A1 to Liu in view of US-20200059290-A1 to Pan and US- 20180270717-A1 to Kakishima have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20200228297-A1to Zhang.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 18, 20-21, 28-32, 34-38, 44, 46, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200112966-A1 to Liu,  in view of US-20200059290-A1 to Pan, and US-20180270717-A1 to Kakishima and US-20200228297-A1to Zhang.

Regarding claim 18 Liu teaches...an information sending method (Abs), executed by a first communication node (Abs), and comprising: receiving a reference signal sent by a second communication node (P.9); determining information related to the reference signal (P.26), wherein the information comprises at least one of the following: information of a reference signal related index, and information of a Reference Signal Received Power (RSRP) (P.26, discloses ); and feeding the information back to the second communication node (P.27, step 110 discloses feeding back the information to the network node); but does not teach...wherein the method comprises: in a case where the reference signal is X reference signals in the reference signal group, feeding back an RSRP corresponding to the X reference signals in a form of the differential RSRP, the X is positive integers greater than or equal to 1; the reference power for calculating the differential RSRP of the X reference signals comprises at least one of the following: an RSRP of a specified reference signal in the reference signal group, an RSRP of a specified reference signal out of the reference signal group.

Pan teaches... wherein the method comprises: in a case where the reference signal is X reference signals in the reference signal group, feeding back an RSRP corresponding to the X reference signals in a form of the differential RSRP, the X is positive integers greater than or equal to 1 (P.98, discloses a reference signal in the signal reference group being sent back as RSRP and or the group based report sending back the RSRP for the reference signal and a differential RSRP for each additional beam in the beam group);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu by incorporating the teachings of Pan because it allows an apparatus or method to receive beam grouping information from a communication node described as an gNB which may include measurement information for a representative beam and this beam bases reporting may include RSRP, and differential RSRP for each additional beam in the beam group (Pan, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Kakishima teaches...the reference power for calculating the differential RSRP of the X reference signals comprises at least one of the following: an RSRP of a specified reference signal in the reference signal group, an RSRP of a specified reference signal out of the reference signal group (P.65-67, discloses the reference power for calculating the differential RSRP of the reference signal is an specified reference signal in this example  one with the lowest value or the highest value out of the reference signal group)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu by incorporating the teachings of Kakishima because it allows an apparatus or method to generate a reference signal for channel assessment based on configuration and control for various modules (Kakishima, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Zhang teaches…Wherein the step value of the differential RSRP is determined via the following manner: determining according to a pre-defined step value (P.138, discloses the step value of the differential RSRP is determined by applying a pre-defined step value.  P. 156 further discloses a predefined step value described as a predefined RSRP compensation value)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu by incorporating the teachings of Zhang because it allows an apparatus or method to generate quality channel information when it receives a reference signal and receiving and QCL assumption relationship and reducing the overhead for reporting the relationship between the devices (Zhang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 20 Liu, Pan, Kakishima, and Zhang teach the method as claimed in claim 18, Liu teaches...wherein in a case where at least one of the following conditions is met, the information comprises the reference signal related index: a difference value of an RSRP of the reference signal relative to a maximum RSRP is smaller than or equal to a first threshold; a difference value of the RSRP of the reference signal relative to a maximum RSRP in a group where the reference signal is located is smaller than or equal to a second threshold; a difference value of the RSRP of the reference signal relative to an RSRP of a specified reference signal is smaller than or equal to a third threshold; a difference value of the RSRP of the reference signal relative to a reference power for calculating a differential RSRP is smaller than or equal to a fourth threshold; and the RSRP of the reference signal is greater than or equal to a fifth threshold (P.15, Lns.5-10 disclosing the RSRP of the reference signal is greater than a threshold and information indicates is the related index ).

Regarding claim 28 Liu, Pan, Kakishima, and Zhang teach the method as claimed in claim 18, pan teaches...wherein the method further comprises at least one of the following: in a case where Y reference signals are selected from each reference signal group in D reference signal groups, and the reference signal is selected reference signal, feeding back an RSRP corresponding to the selected reference signal in the form of the referential RSRP; and in a case where the reference signal is J reference signals, feeding back an RSRP corresponding to the J reference signals in the form of the differential RSRP; and the Y, the D and the J are positive integers greater than or equal to 1 (P.98, discloses a reference signal in the signal reference group being sent back as RSRP and or the group based report sending back the RSRP for the reference signal and a differential RSRP for each additional beam in the beam group).

Regarding claim 29 Liu, Pan, Kakishima, and Zhang teach the method as claimed in claim 18, Pan teaches...wherein the reference power for calculating the differential RSRP of the X reference signals further comprises at least one of the following: a reference value configured by the second communication node for calculating the differential RSRP; and an RSRP of a specified reference signal in the X reference signals (P.98 discloses a reference RSRP for the representative beam and a differential RSRP for each additional beam as further configured as discloses in P.203 rule-based).

Regarding claim 30 Liu, Pan, Kakishima, and Zhang teach the method as claimed in claim 28, Pan teaches...wherein in the case where Y reference signals are selected from each reference signal group in D reference signal groups, and the reference signal is the selected reference signal, the reference power for calculating the differential RSRP of the selected reference signal comprises at least one of the following: an RSRP of a specified reference signal in the D reference signal groups; an RSRP of a specified reference signal out of the D reference signal groups; a reference value configured by the second communication node for calculating the differential RSRP(P.98 discloses a reference RSRP for the representative beam and a differential RSRP for each additional beam as further configured as discloses in P.203 rule-based); and an RSRP of a specified reference signal in the Y reference signal of the D reference signed groups.

Regarding claim 31 Liu, Pan, Kakishima, and Zhang teach the method as claimed in claim 28, Pan teaches...wherein in the case where the reference signal is J reference signals, the reference power for calculating the differential RSRP of the J reference signals comprises at least one of the following: an RSRP of a specified reference signal in the J reference signals; a reference value configured by the second communication node for calculating the differential RSRP(P.98 discloses a reference RSRP for the representative beam and a differential RSRP for each additional beam as further configured as discloses in P.203 rule-based); and an RSRP of a specified reference signal out of the J reference signals.

Regarding claim 32 Liu, Pan, Kakishima, and Zhang teach the method as claimed in claim 29, Kakishima teaches...wherein in a case where the specified reference signal is located in one or more specified reference signal groups, the specified reference signal is a reference signal having a maximum (P.65 discloses an RSRP of a specified reference signal in the reference signal group as an example highest M RSRP’s reported like a best-M ) or minimum RSRP in the one or more specified reference signal groups; or, the specified reference signal is a reference signal having a maximum or minimum RSRP in all reference signals.

Regarding claim 34 Liu, Pan, Kakishima, and Zhang teach the method as claimed in claim 28 Kakishima teaches...wherein the differential RSRP is fed back via at least one of the following: for different types of reference signals, respectively feeding back RSRPs for the different types of reference signals in a form of the differential RSRP; for different types of reference signals, simultaneously feeding back RSRPs for the different types of reference signals in a form of the differential RSRP; feeding back an RSRP for a first type of reference signal in the form of the differential RSRP (P. 26-27 discloses the different types of reference signals are respectively fed back for the different types of reference signals), and directly feeding back an RSRP for a second type of reference signal; for different reference signal sets configured by the second communication node, respectively feeding back RSRPs for the different reference signal sets in the form of the differential RSRP; and for different reference signal groups fed back by the first communication node, respectively feeding back R.SRPs for the different reference signal groups in the form of the differential RSRP.

Regarding claim 35 Liu, Pan, Kakishima, and Zhang teach the method as claimed in claim 18, Kakishima teaches...wherein the RSRP is fed back in the form of the differential RSRP in at least one of the following conditions (P. 26-27 discloses the different types of reference signals are respectively fed back for the different types of reference signals): Liu teaches...a reference signal type of the reference signal is a specified reference signal type; and a number of the reference signals is greater than or equal to a predetermined threshold (P. 15, discloses a reference signal type of the reference signal is specified reference signal type described as the UE specifically reporting to the network device M references signal resources).

Regarding claim 44 Liu teaches...an information sending method (Abs), executed by a second communication node (Abs), and comprising: sending a reference signal to a first communication node (P. 182); and receiving information fed back by the first communication node and related to the reference signal (P. 29), wherein the information comprises at least one of the following: information of a reference signal related index, and information of a Reference Signal Received Power (RSRP) (P.26);  but does not teach...wherein the method comprises: in a case where the reference signal is X reference signals in the reference signal group, receiving an RSRP corresponding to the X reference signals in a form of the differential RSRP, the X is positive integers greater than or equal to 1; the reference power for calculating the differential RSRP of the X reference signals comprises at least one of the following: an RSRP of a specified reference signal in the reference signal group, an RSRP of a specified reference signal out of the reference signal group.

Pan teaches... wherein the method comprises: in a case where the reference signal is X reference signals in the reference signal group, receiving an RSRP corresponding to the X reference signals in a form of the differential RSRP, the X is positive integers greater than or equal to 1 (P.98, discloses a reference signal in the signal reference group being sent back as RSRP and or the group based report sending back the RSRP for the reference signal and a differential RSRP for each additional beam in the beam group);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu by incorporating the teachings of Pan because it allows an apparatus or method to receive beam grouping information from a communication node described as an gNB which may include measurement information for a representative beam and this beam bases reporting may include RSRP, and differential RSRP for each additional beam in the beam group (Pan, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Kakishima teaches...the reference power for calculating the differential RSRP of the X reference signals comprises at least one of the following: an RSRP of a specified reference signal in the reference signal group, an RSRP of a specified reference signal out of the reference signal group  (P.65-67, discloses the reference power for calculating the differential RSRP of the reference signal is an specified reference signal in this example  one with the lowest value or the highest value out of the reference signal group)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu by incorporating the teachings of Kakishima because it allows an apparatus or method to generate a reference signal for channel assessment based on configuration and control for various modules (Kakishima, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Zhang teaches…Wherein the step value of the differential RSRP is determined via the following manner: determining according to a pre-defined step value (P.138, discloses the step value of the differential RSRP is determined by applying a pre-defined step value.  P. 156 further discloses a predefined step value described as a predefined RSRP compensation value).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu by incorporating the teachings of Zhang because it allows an apparatus or method to generate quality channel information when it receives a reference signal and receiving and QCL assumption relationship and reducing the overhead for reporting the relationship between the devices (Zhang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 46 Liu, Pan, Kakishima, and Zhang teach the method as claimed in claim 44, Liu teaches...wherein in a case where at least one of the following conditions is met, the information comprises the reference signal related index: a difference value of an RSRP of the reference signal relative to a maximum RSRP is smaller than or equal to a first threshold; a difference value of the RSRP of the reference signal relative to a maximum RSRP in a group where the reference signal is located is smaller than or equal to a second threshold; a difference value of the RSRP of the reference signal relative to an RSRP of a specified reference signal is smaller than or equal to a third threshold; a difference value of the RSRP of the reference signal relative to a reference power for calculating a differential RSRP is smaller than or equal to a fourth threshold; and the RSRP of the reference signal is greater than or equal to a fifth threshold (P.15, Lns.5-10 disclosing the RSRP of the reference signal is greater than a threshold and information indicates is the related index ).

Regarding claim 56. Liu teaches...an information receiving device comprising (Abs): a memory, configured to store a program for receiving information (P. 95) and a processor, configured to run the program (P.95) , wherein the program, when executed, performs the information receiving method as claimed in claim 18 (see claim 18 addressed above).

Regarding claim 57 Liu teaches...an information sending device (Abs) comprising: a memory, configured to store a program for sending information and a processor (P.95), configured to run the program, wherein the program, when running, performs the information sending method as claimed in claim 44 (see claim 44 addressed above).

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over US-20200112966-A1 to Liu, US-20200059290-A1 to Pan, US-20180270717-A1 to Kakishima and US-20200228297-A1to Zhang in view of US-20210084640-A1 to Kang.

Regarding claim 21 Liu, Pan, Kakishima, and Zhang teach the method as claimed in claim 20, but does not teach...wherein the first threshold, the second threshold, the third threshold and the fifth threshold are determined via one of the following manners: a value configured by the second communication node, and a pre-defined value: and the fourth threshold is determined via one of the following manners: a value configured by the second communication node, a value determined by a variation range of the differential RSRP, and a pre-defined value.

Kang teaches... wherein the first threshold, the second threshold, the third threshold and the fifth threshold are determined via one of the following manners: a value configured by the second communication node (P.260, discloses the pre-configuration of the thresholds by the second communication node described as the base station ), and a pre-defined value (P.260, Ln.9, discloses a pre-defined value set by the base station ); and the fourth threshold is determined via one of the following manners: a value configured by the second communication node, a value determined by a variation range of the differential RSRP, and a pre-defined value. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu, Pan, Kakishima, and Zhang by incorporating the teachings of Kang because the method and apparatus allows for transmission of the base station specific reference signals for determination of beam selection reporting based on control information (Kang, Fig. 3, P. 30). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 36 is rejected under 35 U.S.C. 103 as being unpatentable over US-20200112966-A1 to Liu, US-20200059290-A1 to Pan, US-20180270717-A1 to Kakishima and US-20200228297-A1to Zhang in view of US-20200235832-A1 to Lee.

Regarding claim 36 Liu, Pan, Kakishima, and Zhang teach the method as claimed in claim 18, but does not teach...wherein before determining the information related to the reference signal, the method further comprises: obtaining a report mode configured by the second communication node and used for feeding back the information related to the reference signal, wherein the report mode comprises at least one of the following: a first report mode and a second report mode; and a relationship between the first report mode and the second report mode comprises at least one of the following: a configuration priority of the first report mode is higher than a configuration priority of the second report mode; a threshold value for limiting and feeding back the information related to the reference signal in the first report mode is smaller than a threshold value for limiting and feeding back the information related to the reference signal in the second report mode; in the first report mode, information related to all reference signals configured by the second communication node for the first communication node is fed back to the second communication node; and in the second report mode, a number of information related to the reference signal for the second communication node is smaller than or equal to the number of feedback information related to the reference signal configured by the second communication node for the first communication node.

Lee teaches... wherein before determining the information related to the reference signal, the method further comprises: obtaining a report mode configured by the second communication node and used for feeding back the information related to the reference signal (P. 53-54, discloses the second communication node described as a base station configuring the first node to send report back based on signal received. P.137 further discloses the feeding back information related to the reference signal described as sending information on reference signal for feedback control of channel state information),  wherein the report mode comprises at least one of the following: a first report mode and a second report mode; and a relationship between the first report mode and the second report mode comprises at least one of the following: a configuration priority of the first report mode is higher than a configuration priority of the second report mode; a threshold value for limiting and feeding back the information related to the reference signal in the first report mode is smaller than a threshold value for limiting and feeding back the information related to the reference signal in the second report mode; in the first report mode, information related to all reference signals configured by the second communication node for the first communication node is fed back to the second communication node; and in the second report mode, a number of information related to the reference signal for the second communication node is smaller than or equal to the number of feedback information related to the reference signal configured by the second communication node for the first communication node.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu, Pan, Kakishima, and Zhang by incorporating the teachings of Lee because the method and apparatus allows a sending of information from the base station to the remote unit that include resource allocation and control signals (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 37 is rejected under 35 U.S.C. 103 as being unpatentable over US-20200112966-A1 to Liu, US-20200059290-A1 to Pan, US-20180270717-A1 to Kakishima and US-20200228297-A1to Zhang in view of US-20200014454-A1 to Guo.

Regarding claim 37 Liu, Pan, Kakishima, Zhang and Lee teach the method as claimed in claim 36, but does not teach...wherein in a. case where the report mode is the first report mode, an ordinal position of the RSRP of the reference signal is used for indicating the reference signal related index of the reference signal.

Guo teaches... wherein in a. case where the report mode is the first report mode, an ordinal position of the RSRP of the reference signal is used for indicating the reference signal related index of the reference signal (P.159 discloses the relationship between the reference signal and the index of the reference signal; P. 197 discloses two modes of measurement for multiple beam groups)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu, Pan, Kakishima, Zhang and Lee by incorporating the teachings of Guo because the method and apparatus allows a transmission of the reporting messaging including information of the selected TX beams and RX beams set corresponding to the Rx beam (Guo, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 38 is rejected under 35 U.S.C. 103 as being unpatentable over US-20200112966-A1 to Liu, US-20200059290-A1 to Pan, US-20180270717-A1 to Kakishima and US-20200228297-A1to Zhang in view of US-20200067590-A1 to Wang.

Regarding claim 38 Liu, Pan, Kakishima, Zhang and Lee teach the method as claimed in claim 36, but does not teach...wherein the method further comprises at least one of the following: in the first report mode and the second report mode, respectively feeding back the RSRP in the form of the differential RSRP  (P.116-118 discloses the first and second report described as multiple report format based on the setting of the bit where the Beam Pair Link includes the group index or Tx beam index, group ID and RSRP and can include a differential RSRP when the bit is set to 1); directly feeding back the RSRP in the first report mode, and feeding hack the RSRP in the form of the differential RSRP in the second report mode; and directly feeding back the RSRP in the second report mode, and feeding back the RSRP in the form of the differential RSRP in the first report mode.

Wang teaches... wherein the method further comprises at least one of the following: in the first report mode and the second report mode, respectively feeding back the RSRP in the form of the differential RSRP; directly feeding back the RSRP in the first report mode, and feeding hack the RSRP in the form of the differential RSRP in the second report mode; and directly feeding back the RSRP in the second report mode, and feeding back the RSRP in the form of the differential RSRP in the first report mode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu, Pan, Kakishima, Zhang and Lee by incorporating the teachings of Wang because the method and apparatus allows form multiple configuration of beam reporting operations where the different reference beams can be selected for ream reporting as per the information from the UE in various form to reduce overhead (Wang. P.116). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Allowable Subject Matter
Claims 33, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the main reason for allowance is the inclusion of “the main reason for allowance of the claim mentioned is the inclusion of “wherein the step value of the differential RSRP is determined via at least one of the following manners: determining according to the reference power for calculating the differential RSRP; and determining according to the reference power for calculating the differential RSRP and a threshold value configured by the second communication node; and in a case where multiple differential RSRPs are fed back via multiple identifiers, the step value of the differential RSRP is a difference between a first differential RSRP indicated by a first identifier in the multiple identifiers and a second differential RSRP indicated by a second identifier in the multiple identifiers; and the first identifier is adjacent to the second identifier” as the prior art of record do not read into the disclosed claim. In regards to claim 39, the inclusion of “wherein in a case -where the RSRP is respectively fed back in the form of the differential RSRP in the first report mode and the second report mode, a step value of a differential RSRP in differential reporting of the first report mode is different from a step value of a differential RSRP in differential reporting of the second report mode, or, the step value of the differential RSRP in the differential reporting of the first report mode and the step value of the differential RSRP in the differential reporting of the second report mode are respectively allocated” as the prior art of record stand alone or in combination does not read into claim 39 as supported by the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: WO-2015027437-A1 to Yu discloses RSRP and US-20160285660-A1 to Frenne discloses receiving beam reference signals US-20160157216-A1 to Fwu discloses interference management of neighboring cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476